Citation Nr: 1609074	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-39 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hip disorders.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and T.L.S.


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Seattle, Washington, in September 2015.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2015) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As the issue on appeal is being granted in full, the Board finds that no further discussion is needed with regard to the requirements of Bryant.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hip disorder is related to his service-connected right ankle disability.


CONCLUSION OF LAW

Service connection for a bilateral hip degenerative joint disease is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran seeks entitlement to service connection for a bilateral hip disability.  

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In November 2014, the Veteran underwent a VA examination, at which the VA examiner noted that the Veteran does not have a current diagnosis associated with the hips.  Later on, however, the examiner noted that imaging studies had been performed which documented degenerative or traumatic arthritis in both hips.  The x-ray reports noted the following:  no acute fracture or dislocation; joint space narrowing along the medial aspect of the femoroacetabular joint; tiny spur along the superior femoral head-neck junction; and sclerosis along the partially visualized sacroiliac joint.  The examiner ultimately found that the Veteran's bilateral hip pain is secondary to bilateral degenerative joint disease noted on x-rays, and that it is at least as likely as not that his hip issues are secondary to his service-connected right ankle.   

The Board acknowledges that the November 2014 VA examiner initially indicated that the Veteran did not have a current bilateral hip disorder.  However, the examiner subsequently found that the Veteran had bilateral degenerative joint disease of the hips noted on x-ray reports related to his service-connected right ankle disability. 

Therefore, with regard to whether the Veteran has a bilateral hip disability that was caused or aggravated by his service-connected right ankle disability, the Board finds that the medical evidence for and against the claim is at the least in relative equipoise.  As such, the Board finds that any reasonable doubt is resolved in the Veteran's favor, and service connection for a bilateral hip disability is warranted.


ORDER

Entitlement to service connection for a bilateral hip degenerative joint disease is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


